Title: To George Washington from John Jay, 7 April 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 7th April 1779
I have been honored with your Excellency’s Favors of the 29th Ulto, & 2nd Inst., And have now the pleasure of transmitting an Act of Congress of the 5th Inst., providing for the pay of the Officers in the Cloathing Department; Copies of which will, this day, be sent to the different States, And also an Act of the 3rd Inst., for sending Blank Commissions to the Commissioners of Indian Affairs in the Northern Department to be given to faithful Chiefs of the Oneidas & Tuscaroras. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient and Humble Servt
John Jay Presid.
